Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 1 of 74




                                                                DA00137
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 2 of 74




                                                                DA00138
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 3 of 74




                                                                DA00139
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 4 of 74




                                                                DA00140
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 5 of 74




                                                                DA00141
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 6 of 74




                                                                DA00142
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 7 of 74




                                                                DA00143
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 8 of 74




                                                                DA00144
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 9 of 74




                                                                DA00145
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 10 of 74




                                                                 DA00146
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 11 of 74




                                                                 DA00147
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 12 of 74




                                                                 DA00148
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 13 of 74




                                                                 DA00149
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 14 of 74




                                                                 DA00150
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 15 of 74




                                                                 DA00151
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 16 of 74




                                                                 DA00152
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 17 of 74




                                                                 DA00153
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 18 of 74




                                                                 DA00154
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 19 of 74




                                                                 DA00155
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 20 of 74




                                                                 DA00156
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 21 of 74




                                                                 DA00157
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 22 of 74




                                                                 DA00158
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 23 of 74




                                                                 DA00159
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 24 of 74




                                                                 DA00160
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 25 of 74




                                                                 DA00161
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 26 of 74




                                                                 DA00162
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 27 of 74




                                                                 DA00163
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 28 of 74




                                                                 DA00164
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 29 of 74




                                                                 DA00165
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 30 of 74




                                                                 DA00166
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 31 of 74




                                                                 DA00167
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 32 of 74




                                                                 DA00168
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 33 of 74




                                                                 DA00169
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 34 of 74




                                                                 DA00170
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 35 of 74




                                                                 DA00171
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 36 of 74




                                                                 DA00172
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 37 of 74




                                                                 DA00173
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 38 of 74




                                                                 DA00174
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 39 of 74




                                                                 DA00175
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 40 of 74




                                                                 DA00176
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 41 of 74




                                                                 DA00177
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 42 of 74




                                                                 DA00178
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 43 of 74




                                                                 DA00179
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 44 of 74




                                                                 DA00180
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 45 of 74




                                                                 DA00181
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 46 of 74




                                                                 DA00182
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 47 of 74




                                                                 DA00183
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 48 of 74




                                                                 DA00184
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 49 of 74




                                                                 DA00185
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 50 of 74




                                                                 DA00186
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 51 of 74




                                                                 DA00187
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 52 of 74




                                                                 DA00188
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 53 of 74




                                                                 DA00189
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 54 of 74




                                                                 DA00190
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 55 of 74




                                                                 DA00191
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 56 of 74




                                                                 DA00192
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 57 of 74




                                                                 DA00193
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 58 of 74




                                                                 DA00194
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 59 of 74




                                                                 DA00195
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 60 of 74




                                                                 DA00196
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 61 of 74




                                                                 DA00197
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 62 of 74




                                                                 DA00198
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 63 of 74




                                                                 DA00199
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 64 of 74




                                                                 DA00200
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 65 of 74




                                                                 DA00201
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 66 of 74




                                                                 DA00202
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 67 of 74




                                                                 DA00203
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 68 of 74




                                                                 DA00204
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 69 of 74




                                                                 DA00205
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 70 of 74




                                                                 DA00206
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 71 of 74




                                                                 DA00207
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 72 of 74




                                                                 DA00208
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 73 of 74




                                                                 DA00209
Case 19-11781-LSS   Doc 372-3   Filed 12/05/19   Page 74 of 74




                                                                 DA00210
